DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (ZHOU et al US 2019/0215136) in view of CHANG (CHANG et al US 2020/0337051) further in view of JIN (JIN et al. US 2019/0149421).
Regarding claim 1, 6, ZHOU discloses a communication device for handling bandwidth parts (BWPs), comprising: 
at least one storage device; and 

receiving a first medium access control (MAC) control element (CE) (MAC CE) for activating at least one first secondary cell (SCell), from a network (ZHOU: Fig. 28, ¶286, a SCell is activated when a MAC CE for activating the SCell is received); 
activating the at least one first SCell (ZHOU: ¶286, SCell is activated i.e. the UE switches to the SCell); 
starting a sCellDeactivationTimer associated with the at least one first SCell, when activating the at least one first SCell (ZHOU: Fig. 28, ¶286, a sCelldeactivationTimer  is started when activating the SCell); 
deactivating the at least one first SCell, if a second MAC CE for deactivating the at least one first SCell is received from the network, or if the sCellDeactivationTimer expires (ZHOU: Fig. 28, ¶286, Fig. 32, ¶317, the sCellDeactivationTimer expires deactivating the SCell); 
stopping the sCellDeactivationTimer, when deactivating the at least one first SCell (Fig. 28, ¶286, Fig. 31, ¶317, ¶170, the SCellDeactivationTimer is stopped when deactivating); and 
stopping a first BWP-InactivityTimer for the at least one first SCell (ZHOU: Fig. 28, ¶286, stopping the BWP-inactivity timer);
activating at least one second SCell, if a third MAC CE for activating the at least one second SCell is received from the network (ZHOU: ¶245, ¶286, Fig. 28, ¶165, Fig.8, ¶344, activating/adding a new SCell after deactivating/removing a SCell); 
ZHOU: ¶245, ¶286,Fig. 28, ¶165, a SCell equivalent to second SCell/new SCell (see ¶165) is initiated in response to a MAC CE; a SCellDeactivation timer and BWP timer is initiated);
stopping the second BWP-inactivity timer (ZHOU: Fig. 28, ¶286, stopping the BWP-inactivity timer)
ZHOU remains silent regarding stopping the BWP inactivity timer when a random access (RA) procedure is initiated.
However, CHANG (CHANG et al US 2020/0337051) discloses stopping the BWP inactivity timer when a random access (RA) procedure is initiated (CHANG: ¶80-82, when a random access procedure is initiated, the BWP inactivity timer is stopped).
A person of ordinary skill in the art working with the invention of ZHOU would have been motivated to use the teachings of CHANG as it provides a technique where operations caused by determining the expiration of the timer and the like at the UE may be avoided (¶52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHOU with teachings of CHANG in order to improve resource efficiency in the terminal or inventive device.
ZHOU modified by CHANG remains silent regarding stopping the first BWP inactivity Timer when deactivating the at least one first SCell.
JIN: ¶195, ¶202, ¶222-223, SCell deactivation stops all BWP timers for that SCell)
A person of ordinary skill in the art working with the invention of ZHOU modified by CHANG would have been motivated to use the teachings of JIN as it provides a way to improve resource efficiency by removing/deleting any timer contexts that are not needed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHOU modified by CHANG with teachings of JIN in order to improve resource efficiency in the terminal or inventive device.
	 
Regarding claim 2, 7, ZHOU modified by CHANG modified by JIN discloses communication of claim 1/6, wherein the instructions further comprise: restarting the sCellDeactivationTimer, if a physical downlink (DL) control channel (PDCCH) on the at least one first SCell comprises an uplink (UL) grant or a DL assignment (ZHOU: ¶243, restarting SCell timer when receiving a downlink assignment or grant).


Regarding claim 5, 10, ZHOU modified by CHANG modified by JIN discloses communication of claim 3/8, wherein the instructions further comprise: performing a BWP switching for the at least one second SCell, if the second BWP-InactivityTimer expires (ZHOU: ¶275, when the timer expires, the BWP switching is triggered)

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.

Applicants argue,
“
    PNG
    media_image1.png
    173
    599
    media_image1.png
    Greyscale
  ”
Examiner respectfully disagrees with the above arguments. Firstly, the claim does not suggest that the BWP timer is stopped directly in response to the random access process. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the newly cited reference CHANG (CHANG et al US 2020/0337051) discloses stopping the BWP inactivity timer when a random access (RA) procedure is initiated (CHANG: ¶80-82, when a random access procedure is initiated, the BWP inactivity timer is stopped).
A person of ordinary skill in the art working with the invention of ZHOU would have been motivated to use the teachings of CHANG as it provides a technique where operations caused by determining the expiration of the timer and the like at the UE may 
All arguments are based on the arguments addressed above, and are fully responded as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461